PER CURIAM.
Guadalupe Martinez appeals the 46-month prison sentence imposed by the district court1 after he pleaded guilty to drug charges. Counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and seeks leave to withdraw. For reversal, counsel argues that the sentence imposed was greater than necessary to accomplish the goals of sentencing. Having carefully reviewed the record, we conclude that the sentence, falling at the bottom of the uncontested Guidelines range, was not substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461, 464 (8th Cir.2009) (en banc). Further, we find no nonfrivolous issues for appeal. See Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable John M. Gerrard, United States District Judge for the District of Nebraska.